364 U.S. 296 (1960)
NEW MEXICO
v.
COLORADO.
No. 1, Original.
Supreme Court of United States.
Decided October 24, 1960.
PER CURIAM.
Upon consideration of the Report filed June 27, 1960, by Joseph C. Thoma, Commissioner, heretofore designated to run, locate and mark the boundary between the States of New Mexico and Colorado as determined by the decree of this Court of April 13, 1925 (268 U.S. 108), showing that he has run, located and marked such boundary;
And no objection or exception to such Report being presented, and the time therefor having expired;
It is now adjudged, ordered and decreed as follows:
(1) The said Report is in all things confirmed.
(2) The boundary line delineated and set forth in said Report and on the accompanying maps is established and declared to be the true boundary between the States of New Mexico and Colorado.
(3) The Clerk of this Court shall transmit to the Chief Magistrates of the States of New Mexico and Colorado and to the Secretary of the Interior copies of this decree, duly authenticated under the Seal of this Court, together with copies of said Report and of the accompanying maps.
(4) As it appears that the said Commissioner has completed his work conformably to said decree, he is hereby discharged.